Citation Nr: 1236533	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lung disorder (claimed as asthma and chronic obstructive pulmonary disease (COPD)), to include as due to asbestos exposure. 

2.  Entitlement to service connection for sleep apnea, to include as due to a condition caused by in-service asbestos exposure. 

3.  Entitlement to service connection for pulmonary hypertension, to include as due to sleep apnea or any disorder related to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, May 2006, and July 2007 RO rating decisions.  The December 2005 RO decision denied service connection for asbestosis as well as for sleep apnea, to include as due to asbestos exposure (or asbestosis).  The May 2006 RO decision denied service connection for pulmonary hypertension, to include as due to asbestos exposure (or asbestosis).  The July 2007 RO decision denied service connection for a lung disorder (claimed as asthma and COPD), to include as due to asbestos exposure. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran provided testimony at a personal hearing at the RO in July 2006.  A copy of the transcript of that hearing has been reviewed and associated with the Veteran's claims file.  

As a final preliminary matter the Board notes that these claims were previously before the Board in August 2009 and February 2011 and were remanded for further development.  That development having been completed, the claims are ripe for adjudication.  
FINDINGS OF FACT

1.  The evidence of record is against a finding that a lung disorder is related to any incident of service, including any in-service asbestos exposure.   

2.  The evidence of record is against a finding that sleep apnea is related to any incident of service,  including any in-service asbestos exposure.   

3.  The evidence of record is against a finding that pulmonary hypertension is related to any incident of service, including any in-service asbestos exposure.   



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for establishing service connection for pulmonary hypertension, to include as secondary to sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Collectively, in July 2005, January 2006, March 2006, and March 2007 letters, the Veteran was given the notice required by the VCAA, to include that required by Dingess.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

All relevant evidence necessary for an equitable resolution of the issue remaining on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA treatment records, service treatment records, identified private treatment records, and statements and testimony from the Veteran.

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above; it finds that the notice and development of the claim has been consistent with these provisions.  Accordingly, the Board will proceed to a decision on the merits.

II.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.


III.  Analysis

The Veteran has alleged that he currently suffers from a lung condition, sleep apnea, and pulmonary hypertension as a result of some aspect of his military service, to include his exposure to asbestos.  In addition the Veteran has alleged that his pulmonary hypertension is secondary to his sleep apnea disability.  
After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claims.

Initially, the Board notes that the Veteran's service treatment records contain no evidence of complaints of, treatment for, or diagnoses of sleep apnea, COPD (or any other lung condition), or pulmonary hypertension.  Significantly, upon discharge the Veteran was clinically evaluated and no abnormalities were noted.  In short, the claimed disorders were not shown during service or at separation in 1970.

Furthermore, the Veteran did not seek treatment for any of the claimed disorders until many years after separation.  The record does show that the Veteran now has the claimed disabilities.  Numerous VA outpatient treatment records have been associated with the Veteran's claims file that show that the Veteran has sought treatment for hypertension, COPD, emphysema, and obstructive sleep apnea.  In addition, an August 2006 private treatment record shows that the Veteran was diagnosed with severe obstructive sleep apnea, asthma, COPD, and emphysema.  

The key question before the Board is whether any of the claimed conditions diagnosed years after service are related to some aspect of the Veteran's period of service, including his reports of inservice exposure to asbestos.
 
An October 2005 VA examination report shows that the examiner opined that assuming that the Veteran was exposed to asbestos, it may or may not be responsible for his pulmonary problems since he appears to have gross obesity which is an additional factor that could lead to obstructive sleep apnea.  The examiner further opined that his pulmonary hypertension is likely a consequence of his sleep apnea.  

The Veteran testified at a July 2006 regional office hearing that after left the military he had no stamina or energy.  He stated that the doctor that he was seeing for his sleep apnea sent him to a doctor who stated that the Veteran suffered from pulmonary hypertension which could be caused by asbestos exposure.  

A November 2009 VA examination report shows that an examiner concluded that the records clearly establish that the Veteran has chronic obstructive pulmonary lung disease, mild emphysema, and recurrent bronchitis.  The examiner found that based on review of the claims file and generally accepted medical principles, and examination of the Veteran, it is not likely that he has any lung or other disease from his history of asbestos exposure during active service.  Chronic obstructive lung disease, emphysema, asthma, obstructive sleep apnea, and periodic limb movement disorder are not likely related to asbestos exposure.  The examiner indicated that pulmonary hypertension was not a current active condition and it is also not likely that his prior elevated pulmonary artery pressures were related to his history of asbestos exposure.  Finally, the examiner concluded that there are no medical indications that any of the Veteran's conditions were aggravated by his history of asbestos exposure.  

The file contains the report of a June 2011 VA examination with opinion.  The examiner opined that based on a review of the claims file and generally accepted medical principles, it is less likely than not that the sleep apnea, COPD, and pulmonary hypertension are etiologically related to the Veteran's period of active service.  The examiner found that there is no evidence of asbestosis to support aggravation on the sleep apnea, COPD, and pulmonary hypertension.  The examiner did find that the Veteran has asbestos pleural plaque which is at least as likely as not etiologically related to being a Navy serviceman.  [The Board notes that this disorder is service-connected.]   The examiner clarified matters by expressly stating that the Veteran's "stable plaque is NOT clinically expected to cause PFT abnormalities or aggravate OSA [obstructive sleep apnea], COPD and pulmonary hypertension."  

These medical opinions against the Veteran's claim clearly outweigh any evidence supporting service connection for a lung disorder (other than asbestos pleural plaque, which is already service-connected), sleep apnea, and pulmonary hypertension .  

As indicated in the November 2009 VA examination report and private and VA records there is evidence of a current disability with respect to the Veteran's claims for a lung disorder (he was diagnosed with COPD, mild emphysema, and recurrent bronchitis) and sleep apnea.  The Board notes, however, that the November 2009 VA examiner found that pulmonary hypertension was not a current active condition.  
That said, VA outpatient treatment records do show that the Veteran has been diagnosed with and treated for hypertension since 2005.  (See September 2009 VA primary care outpatient note).  Regardless of whether the Veteran has a current disability manifested by pulmonary hypertension, there is no evidence of a nexus between the claimed disabilities and the Veteran's military service, to include his exposure to asbestos.  

On this issue of in-service incurrence and nexus between service and the present disabilities, the Board finds that the November 2009 VA opinion and June 2011 VA opinion are entitled to significant weight.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination report was the product of a thorough interview an examination of the Veteran, a review of the Veteran's claims file and all of the relevant evidence pertinent to the Veteran's claims, and contains the above criteria, the Board finds this medical opinion to be highly probative.  

In addition, the June 2011 addendum opinion clearly states that the Veteran's service-connected asbestos pleural plaque disease is not clinically expected to cause PFT abnormalities or aggravate sleep apnea, COPD, or pulmonary hypertension.  

The Board has considered the October 2005 VA examiner's opinion which indicated that assuming that the Veteran was exposed to asbestos it may or may not be responsible for his pulmonary problems since he appears to have gross obesity which is an additional factor that could lead to obstructive sleep apnea.  The Board finds that the 2005 VA examiner's opinion that "it may or may not" be related is at best speculative.  The U. S. Court of Appeals for Veterans Claims (Court) has held that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998)(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  Therefore, the statement of the October 2005 VA examiner has little, if any, probative value. 

Other than the opinions discussed above, there are no other medical opinions of record which speak to the etiology of the Veteran's diagnosed disabilities.  The only evidence which tends to support the Veteran's claims, are the Veteran's lay statements.  

To the extent that the Veteran himself has related his current lung condition, sleep apnea, and pulmonary hypertension to his service and service-connected asbestos pleural plaque disease, the Board observes that the Veteran is not a medical professional competent to afford such an opinion.  Lay witnesses can certainly provide competent testimony as to symptoms experienced, historical events, and a recitation of medical diagnoses provided.  Additionally lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, in this case, the contentions that the Veteran's current lung condition, sleep apnea, and pulmonary hypertension are related to service or his service-connected asbestos pleural plaque disease raises etiological questions as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

It is also significant to note that the evidence does not reflect that there was continuity of symptomatology.  As stated above, symptoms of a sleep apnea, lung disease or pulmonary hypertension disability were not noted in service.  

As referenced above, the Board observes that the Veteran has been denied service connection for sleep apnea.  Thus, as a matter of law, the Veteran's claim for service connection for pulmonary hypertension as secondary to sleep apnea must fail. Insofar as the condition to which the Veteran claims these disabilities are secondary to is not service-connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit). 

Given that the only competent medical opinion of record weighs against the Veteran's claims, and, with no evidence showing that the claimed disabilities are related to the Veteran's service or his service-connected asbestos pleural plaque disease disability, the Board finds that the preponderance of the evidence is against the Veteran's claims.  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a lung disorder (claimed as asthma and chronic obstructive pulmonary disease (COPD)), to include as due to asbestos exposure is denied.  

Entitlement to service connection for sleep apnea, to include as due to a condition caused by in-service asbestos exposure is denied.  

Entitlement to service connection for pulmonary hypertension, to include as due to sleep apnea or any disorder related to asbestos exposure is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


